This court issued an alternative writ of prohibition restraining the District Court from proceeding in the case ofWellsville East Field Irrigation Co. et al. v. Lindsay Land Livestock Co. et al., as a private suit and entering a final decree therein. It is now before us on an order to show cause why the writ should not be made permanent.
In the original trial of the Wellsville East Field IrrigationCo. et al. v. Lindsay Land  Livestock Co. et al., which was commenced as a suit in equity to determine the water rights of the parties involved, the defendants therein interposed a plea in abatement on the ground that the suit called for a general adjudication of water rights. This plea was denied by the court and the trial proceeded as a private suit. At the termination of the trial, the court made what it called an interlocutory judgment and then ordered that the suit be converted into one for a general adjudication of all water rights in the Little Bear River System under the provisions of Sec. 100-4-3, R.S.U. 1933, as amended by Chap. 112, Session Laws of Utah 1939. An appeal was taken from the judgment entered, but the propriety of ordering a general adjudication was not considered by this court. SeeWellsville East Field Irrigation Co. et al. v. Lindsay Land Livestock Co. et al., 104 Utah 448, 137 P.2d 634.
It is our understanding that defendants do not object to the order of the court which converted their suit into one of general adjudication of the water rights in the Little Bear River System, but contend that the court can proceed to enter final judgment of the particular water rights involved in their action.
It is plaintiff's contention that since the court has exercised its discretion and converted defendants private suit into one of general adjudication under the provisions of Sec. 100-4-3, it cannot now proceed as if it were a private suit, but must proceed in conformance with the                  1 requirements of the statutes dealing with the *Page 22 
general adjudication of water rights on the system. With this contention we agree. But converting the suit from a private action to one for a general adjudication, the court indicated that in its opinion the character of the suit was such as called for a general adjudication. In Smith v. District Court ofSecond Judicial District in and for Morgan County et al.,69 Utah 493, 256 P. 539, 541, we said:
"* * * One of the purposes of the [general adjudication] statute was to prevent piecemeal litigation in the determination of water rights and determine them all in one action. Such is the only effectual method of determining them in order to prevent a multiplicity of actions in which the same party is oftentimes compelled to try his rights over and over again until all persons claiming rights are made parties to the action."
If a court were allowed to enter final judgments of individual rights in a suit for general adjudication before the state engineer has made his survey, report, determinations and recommendations as provided for in the statute, the very purpose of the statute which we have shown is to           2 avoid piecemeal litigation, would be circumvented. Of course, as a practical propostion the court may often be obliged to hold hearings as between individual claimants and enter interlocutory decrees, but no final judgment should be entered until all the rights of all the claimants can be adjudicated. SeeSpanish Fork West Field Irrigation Co. et al. v. DistrictCourt of Salt Lake County et al., 99 Utah 558, 110 P.2d 344, on page 564 of the Utah Report, on page 345 of the Pacific Reporter, where this court said in clarifying its opinion in the same case reported in 99 Utah 527, 104 P.2d 353, that:
"The majority, if not all of us, agree that a statutory general adjudication of the water rights of any water system must proceed according to statute."
This was affirmed by this court in Salt Lake City et al. v.Anderson et al., 106 Utah 350, 148 P.2d 346, which case is the same case as Spanish Fork West Field Irrigation Co. v.District Court of Salt Lake County, supra. *Page 23 
The writ is therefore made permanent.
McDONOUGH and TURNER, JJ., concur.